Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-14 are currently pending and presented for examination on the merits. 
	Claims 1, 4-8, and 12 are amended.
Rejection Withdrawn
	The rejections under 35 U.S.C. 102 is withdrawn in view of amendment to claims. 
	The rejections under 35 U.S.C. 103 is withdrawn in view of amendment to claims. 

NEW REJECTIONS: based on amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 20110206735 A1, IDS), Vacanti et al (WO 2015143125 A1, IDS), and further in view of Chow et al (WO 2016161309 A1, IDS).
Qian et al teaches a vaccine derived from cancer stem cells [0015]. Qian et al further teaches the cancer stem cells can be sorted in to sub-groups based on the expression of different biomarkers [0014]. Qian et al further teaches using the cancer stem cell specific antigens to produce a vaccine for all cancer cells [0015]. Qian et al further teaches a cancer vaccine derived from cancer stem cells [0015]. Qian et al further teaches differentiated cancer cells in a whole- cell cancer vaccine [0041]. Qian et al further teaches obtaining cancer cells from a patient [0011]. Qian et al further teaches the samples can be pooled together to make cancer-specific vaccines [0013]. Qian et al further teaches the cells are lysed by Trypsin [0059]. Qian et al further teaches subcutaneous injection of lysed cells [0031]. Qian et al further teaches a cancer vaccine for carcinoma cancers [0049]. Qian et al further teaches a cancer vaccine for adenocarcinoma [0049].
Qian et al does not specifically teach stress reprogrammed de-differentiated cancer cells induced to express markers associated with pluripotency wherein the cells are induced to de-differentiate by exposure to stressing agents. However, this deficiency is made up in the teachings of Vacanti et al. 
Vacanti et al teaches the production or generation of pluripotent cells from cells [0035]. Vacanti et al further teaches that stress can induce the production of pluripotent stem cells from cells [0035]. Vacanti et al further teaches cells exposed to the stressing agent of pH less than 6.0 (pH 5.5) [0236]. Vacanti et al further teaches that cells can be exposed to ATP to induce generation of pluripotent cells [0082]. Vacanti et al further teaches chemical injury stress to cell to induce stem cells [00208]. Vacanti et al further teaches chemical stress by exposing cells to low pH [00208]. Vacanti et al further teaches to induce stem cells using agitation [00177]. Vacanti et al further teaches using both chemical and mechanical injury to cells [00216]. Vacanti et al further teaches mechanical agitation by pipette [0079]. Vacanti et al further teaches the use of sphere media to maintain pluripotent cells in [0174]. Vacanti et al further teaches centrifuging at about 800 -1600 rpm for 1-20 minutes [0159]. 
Qian et al and Vacanti et al does not specifically teach the motivation to create a cancer vaccine comprising de-differentiated cancer cells induced to express markers associated with pluripotency and an adjuvant. However, this deficiency is made up in the teachings of Chow et al.
Chow et al teaches tumor drug resistance is believed to be closely related to many properties of cancer stem cells (CSCs), such as quiescence, specific morphology, DNA repair ability and overexpression of antiapoptotic proteins, drug efflux transporters and detoxifying enzymes [Background, pg. 1]. Chow et al further teaches CSCs cells are believed to persist in tumors and can thereby cause tumor relapse and/or metastasis following the completion of therapy [Background, pg. 1]. Chow et al further teaches there is a need in the art for therapies targeted specifically at CSCs for improving survival and enhancing quality of life of cancer patients [Background, pg. 1]. Chow et al further teaches the vaccine components comprising an adjuvant [Brief Summary, pg. 1]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the de-differentiated stem cells as taught by Vacanti et al in a vaccine based off the cancer stem cell antigens associated with pluripotency as taught by Qian et al. Furthermore, motivation to compose a cancer vaccine using markers that are express in pluripotency as taught by Chow et al that cancer stem cells is closely related to drug resistance, relapse, and/or metastasis. Furthermore, to stress cancer cells using the methods taught by Vacanti et al of using ATP, mechanical injury, and low pH. It would have been prima facie obvious to combine Qian et al and Vacanti et al de-differentiated cancer stem cells with a cancer vaccine using specific antigens express in pluripotency in order to treat cancer, improving survival and enhancing quality of life of cancer patients, as taught by Chow et al. 


Applicant’s Arguments: relevant to previous rejections
Qian is to kill the non-stem cells. On the other hand, Vacanti must avoid killing the same non-stem cells in order to modify them. Thus, the skilled person would recognize that the methods and cells resulting from teachings of Qian are incompatible with those of Vacanti, since to adopt the methodology of Vacanti would be to completely abandon the methods of Qian, and vice-versa.
Nothing in the kill-screening of Qian could lead the skilled person to consider or modify the teachings of Vacanti, least of all to arrive at the claimed methods for producing vaccines.
A primary tenet of Qian is that normal cells are distinct from cancer cells/transformed cells
Examiner’s Response:
Applicant states the teachings of Vacanti et al and Qian et al are incompatible.
Vacanti et al teaches to de-differentiate a cell in to a pluripotent stem cell that expresses pluripotent markers. Vacanti et al further teaches that the cell used can be a cancer cell that is differentiated [0096]. 
Vacanti et al clearly outlines how to take a cancer cell and de-differentiate into a pluripotent cancer stem cell that expressed pluripotent markers. 
Qian et al clearly outline how to make a cancer vaccine using cancer stem cells [0015]. Further stating the vaccine is designed to attack not only cancer cells, but also mature cancer cells, metastatic cancer cells, pre-cancer cells, and cancer progenitor cells, whereas normal cells are spared from the immune system attack [0015].
Further motivation is included in Chow et al. Chow et al would motivate one of ordinary skill in the art to combine the cells de-differentiated from cancer cells with a cancer vaccine targeting pluripotent marker expressed by the de-differentiated cancer cells. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites, “…wherein the stress is induced exposure to inflammasomes or ATP and mechanical injury.”. It is unclear if applicant is claiming the stress is induced exposure to inflammasomes or ATP, and mechanical injury, or…
..the stress is induced exposure to inflammasomes, or ATP and mechanical injury.
Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11242508 ('508) in view of Wang et al (Induced pluripotent stem cells as a novel cancer vaccine, August 2019, Expert Opinion on Biological Therapy, 19:11, pgs. 1191-1197).. 
Claims 1-2 and 5-7 are directed to an invention not patentably distinct from claims 1 and 3 of patent ‘508. Specifically, stressing a cell to de-differentiate to a pluripotent cancer cell and to express markers associated with pluripotency. Further, by stressing by means of chemical stressing by exposure to ATP, exposure to acidic condition pH 3.0-6.8, and mechanical stressing by trituration.
Vacanti et al does not specifically teach to use to markers attained to create a cancer vaccine. However, Wang et al teaches a inducing cells to revert to a pluripotent cell [Left column, pg. 1193]. Wang et al further teaches the induce pluripotent stem cell (iPSC) display a broad collection of neoantigens [Right column, pg. 1193]. Wang et al further teaches the tumor antigens displayed by iPSCs are not present with healthy tissue [Left column, pg. 1193]. Therefore, one of ordinary skill in the art would have been motivated to de-differentiate cancer cells into iPSCs that display neoantigens and create a cancer vaccine based off of those neoantigens. One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the inducing cancer cell to iPSCs to present neoantigens are taught in the issued claims and how to use iPSC neoantigens to create cancer vaccines are taught by Wang et al.

Applicant’s Argument:
The goal is different, the cells are different, the patient population is different, and the  method steps are different. 
Examiner’s Response:
‘508 claims a method for increasing the number of cells expressing one or more markers of pluripotency in a population of cells comprising non-differentiated cells. Using chemical and mechanical stressors. ‘508 claims to increase the number of cells expressing one or markers of pluripotency.  This is a key aspect of the claimed invention. 
‘508 in view of Wang et al takes a cancer cell one of ordinary skill in the art arrives at a cancer vaccine made from one or more markers of the pluripotent cancer cells that is de-differentiated from cancer cells using chemical and mechanical stressors with a reasonably expectation of success. 
The goal of ‘508 is to de-differentiated cells in to a pluripotent form to express pluripotent cell markers. This goal is the same when viewing ‘508 to make a pluripotent cancer vaccine according to Wang et al. The patient population would be determined by one of ordinary skill in the art. The methods would differ from each ‘508 and Wang, but combined both make obvious how to differentiate a cancer cell into a pluripotent cancer stem cell that express pluripotent markers that a vaccine according to Wang et al can be developed with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642       


/MARK HALVORSON/Primary Examiner, Art Unit 1642